Case 1:21-cv-20812-RNS Document 1 Entered on FLSD Docket 02/26/2021 Page 1 of 8


                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

                                            CASE NO:

 ENIER GUERRA,

        Plaintiff,
 vs.

 HOME DEPOT U.S.A., INC.,

       Defendant.
 _____________________________________/

             THE HOME DEPOT U.S.A., INC.’S NOTICE OF REMOVAL

        Defendant, THE HOME DEPOT U.S.A., INC., (“Home Depot”), by and

 through its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and

 1446, and Rule 81(c) of the Federal Rules of Civil Procedure, hereby removes to this

 Honorable Court the action filed in the 11th Judicial Circuit in and for Miami-Dade

 County, Florida, Case No. 2020-026264-CA-01, with full reservation of rights,

 exceptions, and defenses, and states in support thereof:

                                  I.        BACKGROUND

        1.     On or about December 8, 2020, ENIER GUERRA, (“Plaintiff”),

 commenced the instant action by filing a Complaint in the 11th Judicial Circuit

 Court in and for Miami-Dade County, Florida. See Complaint attached as Exhibit

 “A.”

        2.     The Complaint was served on Home Depot on or about January 26,

 2021. See Return of Service attached as Exhibit “B.”




                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20812-RNS Document 1 Entered on FLSD Docket 02/26/2021 Page 2 of 8


       3.     Plaintiff asserts generally that Home Depot maintained its premises in

 a negligent manner, resulting in Plaintiff’s alleged incident. See Ex. “A.”

       4.     The Complaint also generally alleges that this is an action for damages

 exceeding $30,000.00 exclusive of costs and interest. Id. at ¶ 1.

       5.     On July 22, 2020, Plaintiff provided his Demand with medical bills and

 records related to treatment Plaintiff received related to the subject incident.

 Plaintiff’s medical bills totaled Eighty-Seven Thousand Three Hundred and

 Twenty-Five Dollars and Nine Cents. ($87,325.09). Plaintiff’s demand is for

 Two-Hundred and Fifty Thousand Dollars and Zero Cents. ($250,000.00). 1

       6.     This matter is removable based on diversity of citizenship of the parties,

 and because the amount in controversy is in excess of $75,000.00 exclusive of

 interest, attorney’s fees, and costs.

       7.     Home Depot attaches hereto, and makes a part of this notice, a copy of

 the process, pleadings, and other papers filed in the 11th Judicial Circuit Court in

 and for Miami-Dade County, Florida together with a docket sheet from the Clerk of

 the Court. See State Court Filings attached as Exhibit “C.”

       8.     Home Depot reserves the right to raise all defenses and objections in

 this action after the action is removed to this Court.

                               II.      REMOVAL IS TIMELY

       9.     In accordance with 28 U.S.C. § 1446(b)(3), Home Depot files this Notice

 of Removal within thirty (30) days of the date that the matter became removable.


 1 The medical records and demand referenced are not attached to this Notice to prevent any
 sensitive medical information from entering the public domain. These records will be made
 available to the Court upon request.
                                                     2

                       150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                               TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20812-RNS Document 1 Entered on FLSD Docket 02/26/2021 Page 3 of 8


       10.    Venue exists in the United States District Court for the Southern

 District of Florida, Miami Division, because the 11th Judicial Circuit Court in and for

 Miami-Dade County is located in the City of Miami, Florida, which is located within

 the United States District Court for the Southern District of Florida, Miami Division.

       III.   THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

       14.    Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original

 jurisdiction of all civil actions where the matter in controversy exceeds the sum or

 value of $75,000.00, exclusive of interest and costs, and is between – citizens of

 different States.” This action satisfies the complete diversity of citizenship

 requirement of 28 USC § 1332(a)(1).

       A.     Citizenship of HOME DEPOT U.S.A., INC.

       15.    Home Depot U.S.A., Inc. is a foreign limited partnership which is, and

 was at the time the above captioned case was filed in State Court, a “resident” of

 Georgia and Delaware.

       16.    Home Depot U.S.A., Inc. is, and was at the time of filing the Complaint,

 an incorporated entity under the laws of the State of Delaware.

       17.    Home Depot U.S.A., Inc., at the time the Complaint was filed and

 currently, is a corporation that lawfully does business in numerous states but was

 not, and is not, incorporated in any state other than the State of Delaware.

       18.    The principal place of business for Home Depot U.S.A., Inc. is, and was

 at the time of filing the Complaint, Atlanta, Georgia.




                                                    3

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20812-RNS Document 1 Entered on FLSD Docket 02/26/2021 Page 4 of 8


       19.    At no time material has Home Depot U.S.A., Inc., or its general or

 limited partners, been a citizen of Florida. See Florida Department of State, Division

 of Corporations, and Detail by Entity Name attached as Exhibit “D.”

       B.     Citizenship of the Plaintiff, Enier Guerra

       20.    Plaintiff, Enier Guerra, was at all times material to this action a

 resident of Miami-Dade County, Florida. Although Plaintiff’s Complaint does not

 specifically state Plaintiff’s citizenship, “[i]t is well established that a party’s

 residence is prima facie evidence of a party’s domicile,” and “[f]or purposes of

 diversity jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C.

 Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) (internal citations omitted).

       21.    Here, Plaintiff alleges he is a resident of Miami-Dade County, Florida.

 See Ex. “A” at ¶ 2. Plaintiff’s Miami-Dade County, Florida, residence is prima facie

 evidence of his domicile, which is equivalent to citizenship for purposes of

 establishing diversity. See Katz, 2009 WL 1532129 at *3.

                        IV.      AMOUNT IN CONTROVERSY

       22.    The amount in controversy in this lawsuit clearly exceeds $75,000.00.

 Although Plaintiff’s Complaint does not specify an amount in controversy other than

 the state court $30,000.00 jurisdictional minimum, it is clear from Plaintiff’s medical

 records and demand that the Plaintiff’s claimed damages exceed the jurisdictional

 minimum in this Court of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009 WL

 1532129, *5 (S.D. Fla. June 1, 2009) (concluding the defendant met its jurisdictional

 burden of establishing the amount in controversy based on the medical records

 received from the plaintiff); see also Alshakanbeh v. Food Lion, LLC, No.
                                                    4

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20812-RNS Document 1 Entered on FLSD Docket 02/26/2021 Page 5 of 8


 3:06-cv-1094-J-12HTS, 2007 U.S. Dist. LEXIS 20746 at **7-8 (M.D. Fla. March 23,

 2007) (Used past and future medical costs to determine the amount in controversy

 exceeded $75,000.00); Mirras v. Time Insurance Co., 578 F.Supp.2d 1351 (M.D. Fla.

 2008) (Considered past medical expenses to determine the amount in controversy)

       23.    “In the Eleventh Circuit, a district court may consider the complaint

 and any later received paper from the plaintiff as well as the notice of removal and

 accompanying documents when deciding upon a motion to remand.” Katz, 2009 WL

 1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483

 F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a district court may consider

 evidence outside of the removal petition if the facts therein existed at the time of

 removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001)

 and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).

 “Therefore, pre-suit settlement offers and demands may be considered in evaluating

 whether a case has been properly removed.” Id.

       24.    Specifically, as of July 22, 2020, the Plaintiff’s past medical bills total

 $87,325.09. See fn. 1.

       25.    Further, Plaintiff demands $250,000.00 from Home Depot as a result of

 the alleged incident in his Complaint. See fn. 1

       26.    Plaintiffs alleged actual damages and cost of future medical care

 conclusively establish that the amount in controversy exceeds the $75,000.00

 jurisdictional minimum for this Court to retain jurisdiction. For example, in Katz v.

 J.C. Penney Corp., this Court concluded that the removing defendant properly



                                                    5

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20812-RNS Document 1 Entered on FLSD Docket 02/26/2021 Page 6 of 8


 established the amount in controversy by addressing information received from

 Plaintiff’s demand package. Katz, 2009 WL 1532129 at 4.

       27.    Accordingly, Home Depot has shown by a preponderance of the evidence

 that the amount in controversy exceeds the jurisdictional minimum, rendering

 removal proper.

                                    V.       CONCLUSION

       Because the parties are citizens of different states, and because the amount in

 controversy exceeds Seventy-Five Thousand ($75,000.00) dollars exclusive of

 interest, fees, and costs, this action is removable pursuant to 28 U.S.C. §§ 1332, 1441

 and 1446. Upon filing of this Notice of Removal, Home Depot will promptly give

 written notice to Plaintiff and to the Clerk of the Circuit Court for the 11th Judicial

 Circuit in and for Miami-Dade County, Florida.

       WHEREFORE, Defendant, HOME DEPOT U.S.A, INC., respectfully requests

 the Notice of Removal be accepted as good and sufficient as required by law, and that

 the aforesaid action, case number Case No. 2020-026264-CA-01 be removed to the

 United States District Court for the Southern District of Florida, Miami Division,

 and that this Court assume full and complete jurisdiction thereof and issue all

 necessary orders and grant all general equitable relief to which Home Depot is

 entitled.




                                                    6

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20812-RNS Document 1 Entered on FLSD Docket 02/26/2021 Page 7 of 8


       Dated: February 26, 2021
                                                Respectfully submitted,

                                                /s/Jennifer Miller Brooks
                                                Jennifer Miller, Esq.
                                                Florida Bar No.: 12465
                                                jmiller@hamiltonmillerlaw.com
                                                Zachary Doniger, Esq.
                                                Florida Bar No.: 1010218
                                                zdoniger@hamiltonmillerlaw.com
                                                HAMILTON, MILLER & BIRTHISEL, LLP
                                                Attorneys for Defendant
                                                150 Southeast Second Avenue, Suite 1200
                                                Miami, Florida 33131-2332
                                                Telephone: (305) 379-3686
                                                Facsimile: (305) 379-3690


                              CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on February 26, 2021 the foregoing document is

 being filed with the Clerk of Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record or pro se parties identified

 on the attached service list in the manner specified, either via transmission of

 Notices of Electronic Filing generated by CM/ECF or in some other authorized

 manner for those counsel of parties who are not authorized to receive electronic

 Filings.

                                                         /s/ Jennifer Miller Brooks
                                                         Jennifer Miller, Esq.




                                                    7

                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 1:21-cv-20812-RNS Document 1 Entered on FLSD Docket 02/26/2021 Page 8 of 8


                                      SERVICE LIST

 H. Joshua Diamond, Esquire
 Florida Bar No.: 121096
 DIAMOND LAW, P.A.
 90 Almeria Avenue
 Suite #202
 Coral Gables, Florida 33134
 Tel. (305) 444-1701
 Fax: (305) 444-1644
 E-mail: pleadings@diamondlawfl.com




                                                  8

                    150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                            TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
